Title: From George Washington to Alexander Hamilton, 25 February 1799
From: Washington, George
To: Hamilton, Alexander

 
Private 
My dear SirMount Vernon 25th Feby 1799.   
Your private letter of the 16th instant came duly to hand, & safe: and I wish you at all times, and upon all occasions, to communicate interesting occurences with your opinions thereon (in the manner you have designated) with the utmost unreservedness, to me.
If the augmented force was not intended as an interroram measure, the delay in Recruiting it, is unaccountable; and baffles all conjecture on reasonable grounds. The zeal and enthusiasm which were excited by the Publication of the Dispatches from our Commissioners at Paris (which give birth to the Law authorising the raising of twelve Regiments &ca) are evaporated. It is now no more. and if this dull season, when men are idle from want of employment, and from that cause might be induced to enlist, is suffered to pass away also, we shall, by and by, when the business of Agriculture and other avocations call for the labour of them, set out as a forlorn hope, to execute this business.
Had the formation of the Army followed closely the passage of this Act; and Recruiting Orders had tread on the heels of that; the Men which might have been raised at that time, would in point of numbers have been equal to any in the World; inasmuch as the most reputable yeomanry of the Country were ready to have stepped forward with alacrity.
Now, the measure is not only viewed with indifference, but deemed unnecessary by that class of People; whose attentions being turned to other matters, the Officers who in August & September could, with ease, have Enlisted whole Companies of them, will find it difficult to Recruit any; and if this idle & dissipated Season is spent in inactivity, none but the riff-raff of the Country, & the scape gallowses of the large Cities will be to be had.
Far removed from the Scene, I might ascribe these delays to wrong causes, and therefore will hazard no opinion respecting them; but I have no hesitation in pronouncing that, unless a material change takes place, our Military Theatre affords but a gloomy prospect to those who are to perform the principal parts in the Drama. Sincerely and Affectionately I am always Yours

Go: Washington

